
	

115 HR 2190 : Streamlining DHS Overhead Act
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2190
		IN THE SENATE OF THE UNITED STATES
		June 21, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to direct the Under Secretary for Management of the
			 Department of Homeland Security to make certain improvements in managing
			 the Department’s real property portfolio, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Streamlining DHS Overhead Act. 2.Long term real property strategies (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new sections:
				
					710.Chief Facilities and Logistics Officer
 (a)In generalThere is a Chief Facilities and Logistics Officer of the Department who shall report directly to the Under Secretary for Management. The Chief Facilities and Logistics Officer shall be career reserved for a member of the senior executive service.
 (b)ResponsibilitiesThe Chief Facilities and Logistics Officer shall— (1)develop policies and procedures and provide program oversight to manage real property, facilities, personal property, mobile assets, equipment, and other material resources of the Department;
 (2)manage and execute, in consultation with the component heads, mission support services within the National Capital Region for real property, facilities, and other common headquarters and field activities for the Department; and
 (3)provide tactical and transactional services for the Department, including transportation, facility operations, and maintenance.
							711.Long term real property strategies
						(a)In general
 (1)First strategyNot later than 180 days after the date of the enactment of this section, the Under Secretary for Management shall develop an initial 5-year regional real property strategy for the Department that covers the five fiscal years immediately following such date of enactment. Such strategy shall be geographically organized, as designated by the Under Secretary for Management.
 (2)Second strategyNot later than the first day of the fourth fiscal year covered by the first strategy under paragraph (1), the Under Secretary for Management shall develop a second 5-year real property strategy for the Department that covers the five fiscal years immediately following the conclusion of such first strategy.
							(b)Requirements
 (1)Initial strategyThe initial 5-year strategy developed in accordance with paragraph (1) of subsection (a) shall— (A)identify opportunities to consolidate real property, optimize the usage of Federal assets, and decrease the number of commercial leases and square footage within the Department’s real property portfolio;
 (B)provide alternate housing and consolidation plans to increase efficiency through joint use of Department spaces while decreasing the cost of leased space;
 (C)concentrate on geographical areas with a significant Department presence, as identified by the Under Secretary for Management;
 (D)examine the establishment of central Department locations in each such geographical region and the co-location of Department components based on the mission sets and responsibilities of such components;
 (E)identify opportunities to reduce overhead costs through co-location or consolidation of real property interests or mission support activities, such as shared mail screening and processing, centralized transportation and shuttle services, regional transit benefit programs, common contracting for custodial and other services, and leveraging strategic sourcing contracts and sharing of specialized facilities, such as training facilities and resources;
 (F)manage the current Department Workspace Standard for Office Space in accordance with the Department office workspace design process to develop the most efficient and effective spaces within the workspace standard usable square foot ranges for all leased for office space entered into on or after the date of the enactment of this section, including the renewal of any leases for office space existing as of such date;
 (G)define, based on square footage, what constitutes a major real property acquisition; (H)prioritize actions to be taken to improve the operations and management of the Department’s real property inventory, based on life-cycle cost estimations, in consultation with component heads; and
 (I)include any additional information determined appropriate or relevant by the Under Secretary for Management.
 (2)Second strategyThe second 5-year strategy developed in accordance with paragraph (2) of subsection (a) shall include information required in subparagraphs (A), (B), (C), (E), (F), (G), (H), and (I) of paragraph (1) and information on the effectiveness of implementation efforts pursuant to the Department-wide policy required in accordance with subsection (c), including—
 (A)the impact of such implementation on departmental operations and costs; and (B)the degree to which the Department established central Department locations and co-located Department components pursuant to the results of the examination required by subparagraph (D) of paragraph (1).
 (c)Implementation policiesNot later than 90 days after the development of each of the regional real property strategies developed in accordance with subsection (a), the Under Secretary for Management shall develop or update, as applicable, a Department-wide policy implementing such strategies.
 (d)CertificationsSubject to subsection (g)(3), the implementation policies developed pursuant to subsection (c) shall require component heads to certify to the Under Secretary for Management that such heads have complied with the requirements specified in subsection (b) before making any major real property decision or recommendation, as defined by the Under Secretary, including matters related to new leased space, renewing any existing leases, or agreeing to extend or newly occupy any Federal space or new construction, in accordance with the applicable regional real property strategy developed in accordance with subsection (a).
						(e)Underutilized space
 (1)In generalThe implementing policies developed pursuant to subsection (c) shall require component heads, acting through regional property managers under subsection (f), to annually report to the Under Secretary for Management on underutilized space and identify space that may be made available for use, as applicable, by other components or Federal agencies.
 (2)ExceptionThe Under Secretary for Management may grant an exception to the workspace standard usable square foot ranges described in subsection (b)(1)(F) for specific office locations at which a reduction or elimination of otherwise underutilized space would negatively impact a component’s ability to execute its mission based on readiness performance measures or would increase the cost of such space.
 (3)Underutilized space definedIn this subsection, the term underutilized space means any space with respect to which utilization is greater than the workplace standard usable square foot ranges pursuant to subsection (b)(1)(F).
							(f)Component responsibilities
 (1)Regional property managersEach component head shall identify a senior career employee of each such component for each geographic region included in the regional real property strategies developed in accordance with subsection (a) to serve as each such component’s regional property manager. Each such regional property manager shall serve as a single point of contact for Department headquarters and other Department components for all real property matters relating to each such component within the region in which each such component is located, and provide data and any other support necessary for the DHS Regional Mission Support Coordinator strategic asset and portfolio planning and execution.
 (2)DataRegional property managers under paragraph (1) shall provide annually to the Under Secretary for Management, via a standardized and centralized system, data on each component’s real property holdings, as specified by the Undersecretary for Management, including relating to underutilized space under subsection (e) (as such term is defined in such subsection), total square footage leased, annual cost, and total number of staff, for each geographic region included in the regional real property strategies developed in accordance with subsection (a).
							(g)Ongoing oversight
 (1)In generalThe Under Secretary for Management shall monitor components’ adherence to the regional real property strategies developed in accordance with subsection (a) and the implementation policies developed pursuant to subsection (c).
 (2)Annual reviewThe Under Secretary for Management shall annually review the data submitted pursuant to subsection (f)(2) to ensure all underutilized space (as such term is defined in subsection (e)) is properly identified.
 (3)Certification reviewThe Under Secretary for Management shall review, and if appropriate, approve, component certifications under subsection (d) before such components may make any major real property decision, including matters related to new leased space, renewing any existing leases, or agreeing to extend or newly occupy any Federal space or new construction, in accordance with the applicable regional real property strategy developed in accordance with subsection (a).
 (4)Congressional reportingThe Under Secretary for Management shall annually provide information to the Committee on Homeland Security and Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Inspector General of the Department on the Department’s real property portfolio, including information relating to the following:
 (A)A summary of the Department’s real property holdings in each region described in the regional strategies developed in accordance with subsection (a), and for each such property, information including the total square footage leased, the total cost, the total number of staff at each such property, and the square foot per person utilization rate for office space (and whether or not such conforms with the workspace standard usable square foot ranges established pursuant to subsection (b)(1)(F)).
 (B)An accounting of all underutilized space (as such term is defined in subsection (e)). (C)An accounting of all instances in which the Department or its components consolidated their real property holdings or co-located with another entity within the Department.
 (D)A list of all certifications provided pursuant to subsection (d) and all such certifications approved pursuant to paragraph (3) of this subsection.
 (5)Inspector General reviewNot later than 120 days after the last day of the fifth fiscal year covered in each of the initial and second regional real property strategies developed in accordance with subsection (a), the Inspector General of the Department shall review the information submitted pursuant to paragraph (4) and issue findings regarding the effectiveness of the implementation of the Department-wide policy and oversight efforts of the management of real property facilities, personal property, mobile assets, equipment and the Department’s other material resources as required under this section..
 (b)ReportingThe Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate copies of the regional strategies developed in accordance with section 710(a) of the Homeland Security Act of 2002 (as added by subsection (a) of this section) not later than 90 days after the date of the development of each such strategy.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 709 the following new items:
				
					
						Sec. 710. Chief Facilities and Logistics Officer.
						Sec. 711. Long term real property strategies..
			
	Passed the House of Representatives June 20, 2017.Karen L. Haas,Clerk.
